BERANEK, Judge,
concurring specially.
I concur in the result but view the order of the trial court slightly differently than the majority. It appears to me that the trial court simply declined to exercise jurisdiction in this cause and that this result was entirely proper pursuant to Section 61.1318, Florida Statutes (1979), which specifically authorizes a trial court to decline to exercise jurisdiction to modify a custody decree of another state if the petitioner seeking modification has improperly removed the child from the physical custody of the person entitled to custody or has improperly retained a child after a visit or other temporary relinquishment of physical custody. It is uncontested that this is exactly what happened in this case, and I therefore think the trial court was entirely proper in refusing to exercise jurisdiction.